Prospectus January 31, 2014 Destra Focused Equity Fund Class Ticker Symbol Class A DFOAX Class C DFOCX Class P* Class I DFOIX *Class P shares are not currently available for investors. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. NOT FDIC OR GOVERNMENT INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page SECTION 1 FUND SUMMARY 1 Destra Focused Equity Fund 1 Principal Investment Strategies 2 Principal Risks 3 Fund Performance 5 Management 7 Purchase and Sale of Fund Shares 7 Tax Information 8 Payments to Broker-Dealers and Other Financial Intermediaries 8 SECTION 2 ADDITIONAL INFORMATION ABOUT THE FUND 9 Additional Information About the Investment Policies and Strategies 9 Additional Information about the Risks 11 Additional Information about Fees and Expenses 13 Fund Management 15 Adviser Performance 16 SECTION 3 SHAREHOLDER INFORMATION 21 Valuation of Shares 21 Share Classes 22 Distribution, Servicing and Administrative Fees 25 Purchases 27 Exchanges 32 Redemptions 33 SECTION 4 GENERAL INFORMATION 37 Distributions 37 Taxes 37 Payments to Financial Intermediaries 39 Availability of Portfolio Holdings Information 40 Frequent Trading 41 Shareholder Communications 44 Fund Service Providers 44 SECTION 5 FINANCIAL HIGHLIGHTS 45 NOT FDIC OR GOVERNMENT INSURED
